Citation Nr: 0008675	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an October 
1995 rating decision.  The veteran was informed of the rating 
decision, but did submit a notice of disagreement with this 
determination within one year of the rating decision.

2.  Since the October 1995 unappealed RO denial of the 
veteran's claim for service connection for PTSD, evidence has 
been received which bears directly and substantially upon the 
matter, which is neither cumulative or redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim.

3.  There is of record an April 1998 VA written medical 
opinion relating a current diagnosis of PTSD to inservice 
stressors.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1995 RO decision 
denying service connection for PTSD, which was the last final 
denial with respect to this issue, is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  
38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a psychiatric 
disorder, to include PTSD, is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was denied by the RO in a rating 
decision dated in October 1995.  The veteran was informed of 
the rating decision, but did not submit a notice of 
disagreement with this determination within one year of the 
rating decision.  Therefore, the RO's October 1995 decision 
is final.  38 U.S.C.A. § 7105 (West 1991).

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 17, 1999), 
the en banc Court essentially holds that the recent decision 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), requires the replacement of the two-step Manio 
test with a three-step test. Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S. C. § 
5107(a). Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(b) has been fulfilled." 

The Board finds that since that time evidence in the form of 
an April 1998 VA physician's written opinion relating current 
PTSD to inservice stressors has been received which was not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
evidence is new and material, and the claim for service 
connection for psychiatric disability, to include PTSD, is 
reopened.  38 C.F.R. § 3.156(a).  The Board makes this 
determination with an emphasis on completeness of the record 
rather than whether the outcome of the claim would be 
different in light of the new evidence.  Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  

The Board acknowledges that the RO received correspondence in 
September 1996 in which the veteran sought service connection 
for "psychoneurosis unspecified."  The Board notes that 
there is nothing in this correspondence which impliedly or 
explicitly expresses disagreement with the October 1995 RO 
denial of the veteran's claim for service connection for 
PTSD.

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

A claim for service connection for PTSD is well grounded 
where the veteran has "submitted medical evidence of a 
current disability;  lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation;  and medical evidence of a nexus between service 
and the current PTSD disability."  Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997).

In a written statement received by the RO in September 1998, 
the veteran asserted that he is not familiar with medical 
terminology, and that he has fashioned his claim over time 
according to what various physicians have told him.

In April 1998 a VA physician submitted a written medical 
opinion in which she diagnosed the veteran as having PTSD, 
and related the PTSD to inservice traumas to include seeing 
villages destroyed by napalm; being exposed to a fire-fight 
during his first night in Vietnam; and being held captive by 
Vietnamese in a cage for 2 to 3 days.

Accordingly, the Board finds that the veteran's reopened 
claim for service connection for a psychiatric disorder, to 
include PTSD, is well grounded.


ORDER

The reopened claim for service connection for a psychiatric 
disorder, to include PTSD, is well grounded;  the benefits 
sought on appeal are granted to this extent only.  Further 
development is directed in the REMAND portion of this action, 
below.


REMAND

As discussed directly above, the veteran has been diagnosed 
as having PTSD related to military service.  In April 1998 a 
VA physician submitted a written medical opinion in which she 
diagnosed the veteran as having PTSD, and related the PTSD to 
inservice traumas to include seeing villages destroyed by 
napalm;  being exposed to a fire-fight during his first night 
in Vietnam;  and being held captive by Vietnamese in a cage 
for 2 to 3 days.

Written statements dated in September 1995, October 1996 and 
July 1998 contain numerous descriptions, of varying 
specificity, of stressful inservice experiences.

In a written statement in September 1996, the veteran 
asserted that he had been approved for Social Security 
Disability Retirement benefits as a result of his psychiatric 
disability.

Included in the evidence submitted by the veteran, was an 
undated newspaper article indicating that the veteran was in 
receipt of the Purple Heart Medal and the Navy Commendation 
Medal.  Service personnel records which might verify this 
fact have not been associated with the claims folder.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records which have not been obtained 
previously. 

2.  The RO should make an attempt to 
secure the veteran's complete service 
personnel records through official 
channels.

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.  The attention of 
the SSA should be respectfully invited to 
38 U.S.C.A. § 5106.

4.  The RO should request that the 
veteran provide more specific facts, if 
available, about the stressful events he 
claims to have experienced in service.  
He should be asked to provide dates, 
places, and detailed descriptions for 
each event, and the name and other 
identifying information concerning any 
individual involved in the incidents.

5.  The RO should request any morning 
reports for the veteran's unit for 
incidents for which a sufficiently 
specific time frame is submitted.  At a 
minimum, the RO should attempt to obtain 
morning reports which might verify 
whether the veteran was exposed to a 
firefight during his first morning in 
Vietnam (see April 1998 report from VA 
physician at Richard L. Roudebush VA 
Medical Center).  The RO should attempt 
to obtain such morning reports from the 
Director, National Archives and Records 
Administration, Attn:  NCPMA-O, 9700 Page 
Blvd., St. Louis, MO 63132.

6.  Whether or not a response is received 
from the veteran, the RO should prepare a 
summary of the veteran's alleged 
stressors and forward it with the 
veteran's September 1995, October 1996 
and July 1998 written statements, the 
veteran's record of service and 
associated documents received by the RO 
in May 1995, the April 1998 report of the 
VA physician at the Richard L. Roudebush 
VA Medical Center relating PTSD to 
certain stressors, any new information 
submitted by the veteran regarding the 
claimed stressors, the veteran's DD-214, 
and this remand, to the U.S. Armed 
Services Center for Research of Unit 
Records for verification of the veteran's 
alleged stressors.  If the information 
provided is adequate for any claimed 
stressor, the Center should attempt to 
verify any such claimed stressor.

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.  If any claimed stressor is 
sufficiently verified, or if there is 
information showing that the veteran's 
claimed stressors are consistent with the 
circumstances, conditions or hardships of 
any combat service shown, or if the RO 
should for any other reason deem a VA 
psychiatric examination appropriate, a VA 
examination should be scheduled to verify 
whether the veteran has PTSD related to 
any such stressors, or otherwise has a 
psychiatric disorder related to service.

8.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 


- 9 -


